DETAILED ACTION
This Office action is in response to the remarks of December 1, 2020.
The rejection under 35 U.S.C. 102 (a) (1) as anticipated by or in the alternative, under 35 U.S.C. 103 as obvious over OKADA et al (7,141,614) is withdrawn in view of the amendment to claim 1 wherein the diamine .
New rejections are made below in view of new art discovered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent  No. 10,781,341.  . Although the claims at issue are not identical, they are not patentably distinct from each other because the composition, process, article and semiconductor device recited overlapping polyimide polymers, solubility switching compound, at least one photoinitiator and at least one solvent.  The properties as recited are inherently present as same or similar components would give same or similar results.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,036,952. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition, process, article and semiconductor device recited overlapping polyimide polymers, solubility switching compound, at least one photoinitiator and at least one solvent.  The properties as recited are inherently present as same or similar components would give same or similar results.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-19 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MITSUKURA et al (2012/0248632).

    PNG
    media_image1.png
    289
    655
    media_image1.png
    Greyscale

MITSUKURA et al disclose a polyimide resin, a photoinitiator and a radiation polymerizable compound as seen on Table 1, page 23, in any of Examples 1-6, see below:
    PNG
    media_image2.png
    447
    610
    media_image2.png
    Greyscale

paragraph [0250] on page 21 having a molecular weight of 32,000 which is in the range as recited in claim 1 and formulated in a composition as seen above, see below:
    PNG
    media_image3.png
    313
    408
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    125
    417
    media_image4.png
    Greyscale

MITSUKURA et al lacks the claimed dissolution rate, however the presence of a polyimide resin having a molecular weight in the range of 20,000 to 70,000 Daltons would possess the same or similar properties with the same or similar polymerizable compounds and photoinitiator.  Absent any objective evidence to show that the prior art composition has a dissolution rate outside the claimed range the rejection remains.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to duplicate the examples in MITSUKURA et al with the reasonable expectation of .
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the prior art references of record in the case anticipate or render obvious the diamine recited in claim 2 or 3.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MALIK et al (2019/0081001) and (10,875,965) is cited of interest as claiming a metal acrylate in a dielectric composition comprising a fully imidized polymer, a catalyst (photoinitiator), a crosslinker (SSC) and a solvent.  The current application fails to claim a metal acrylate compound in the composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
February 22, 2021